Citation Nr: 1629118	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for pilonidal disease, claimed as recurring abscess.

4.  Entitlement to service connection for methicillin-resistant staphylococcus aureus, claimed as staph infection. 


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1998 to April 2010, with a verified period of active duty for training from July 1999 to December   1999, and periods of active duty from March 2003 to April 2004, March 2005 to September 2005, and October 2005 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in August 2014.

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is necessary before a decision may be rendered in the issues on appeal.


The Board's August 2014 remand order directed the AOJ to make attempts to obtain the Veteran's service treatment records from his periods of service subsequent to     his last period of active duty service, which ended in April 2006.  These records are particularly pertinent because the Veteran has alleged that the disabilities on appeal either had onset during this time period or that he experienced symptoms of the disabilities on appeal during this time period, and that line of duty determinations were made.  While a formal finding of unavailability was previously made with respect to service treatment records dating from October 1, 2005, to April 20, 2006, no such determination was made for records dated from 2006 onward.  The record reflects that in September 2014, pursuant to the Board's remand order, the Appeals Management Center contacted the Records Management Center (RMC) and requested all available reserve service treatment records subsequent to the Veteran's 2006 period of active service, and any available treatment records from the period from October 1, 2005, to April 20, 2006.  In October 2014, a response was received reporting that the Veteran's service treatment records had already been associated with the claims file and no additional records were located at the RMC; the claims  file continues to contain records dated only through 2004.  

Upon review, the Board notes that the initial record request was erroneous in that       it asked for records of reserve, rather than National Guard, service.  Additionally, although a negative response was received from the RMC, it is unclear whether all avenues for requesting the relevant records were exhausted, to include contacting    the Veteran's National Guard unit.  Finally, the Board's remand order directed the AOJ to provide the Veteran with notice if records were determined to be unavailable.  The record does not reflect that the AOJ made a formal finding of unavailability or notified the Veteran of such unavailability, whether by separate correspondence or by the Supplemental Statement of the Case prepared in December 2014.  Accordingly, the Board finds remand is warranted so that further attempts may be made to obtain the Veteran's service treatment records from his National Guard service dating     after April 2006 and, if such records are unavailable, so that a Formal Finding of Unavailability may be prepared, provided to the Veteran, and associated with the claims file.  


Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since September 2014.

2.  Take all necessary steps to request from official sources complete copies of the Veteran's service treatment records from his period(s) of National Guard service subsequent to April 2006, to include contacting his National Guard unit.  If all avenues are exhausted and any requested records are unavailable, then a formal finding  of such unavailability should be made and the Veteran should be notified of the inability to obtain such records.

3.  After completing the requested actions, and any additional actions deemed warranted, to include scheduling any necessary examinations, the AOJ     should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




